
	

114 HR 3084 IH: Thoroughbred Horseracing Integrity Act of 2015
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3084
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Mr. Barr (for himself and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To improve the integrity and safety of Thoroughbred horseracing by requiring a uniform anti-doping
			 program to be developed and enforced by an independent Thoroughbred
			 Horseracing Anti-Doping Authority.
	
	
 1.Short titleThis Act may be cited as the Thoroughbred Horseracing Integrity Act of 2015. 2.FindingsCongress finds the following:
 (1)Congress enacted the Interstate Horseracing Act of 1978 (15 U.S.C. 3001 et seq.) to regulate interstate commerce with respect to pari-mutuel wagering on Thoroughbred horseracing in order to protect and further the Thoroughbred horseracing industry of the United States. This Act does not modify or eliminate any of the consents, approvals, or agreements required by the Interstate Horseracing Act of 1978 or impair or restrict the operation and enforcement of State law or regulation of Thoroughbred horseracing with respect to matters unrelated to anti-doping or for violations of State or Federal criminal law.
 (2)The horseracing industry contributes approximately $25,000,000,000 to the United States economy annually and generates nearly 380,000 domestic jobs. Approximately 50 percent of the 317,000 starts by Thoroughbred horses in 2014 were made by horses that competed in more than one State.
 (3)Uniform adoption of national anti-doping standards for Thoroughbred horseracing in the United States will promote interstate commerce, encourage fair competition and a level playing field, assure full and fair disclosure of information to purchasers of breeding stock and to the wagering public, will improve the marketplace for domestic and international sales of the American Thoroughbred, will provide a platform for consistency with all major international Thoroughbred horseracing standards, address growing domestic concerns over disparities with international rules, and provide for the safety and welfare of horses and jockeys.
 (4)The use of therapeutic medications in Thoroughbred horseracing in the United States must place the health and welfare of the horse at the highest level of priority while achieving consistency with the uses permitted in major international Thoroughbred horseracing jurisdictions, including the use of race-day medication. Because the various States have been unable to adopt a national uniform anti-doping program, national uniform regulations with respect to the use of, and testing for, drugs capable of affecting the results of a Thoroughbred horse race and therapeutic medications used in Thoroughbred horseracing, such rules, procedures and enforcement policies should be implemented, consistent with internationally accepted best practices, by an independent anti-doping organization authorized by an Act of Congress.
 (5)For human sports, Congress has demonstrated its commitment to fair competition through legislation, oversight, funding, and by its execution of an international treaty, the UNESCO International Convention Against Doping in Sport. By ratifying the UNESCO Convention, the United States agreed to adopt appropriate measures consistent with the principles of the World Anti-Doping Code and to take appropriate action, including legislation, regulation, policies or administrative practices to implement that commitment.
 (6)In the context of Olympic sports, Congress has recognized the United States Anti-Doping Agency as an independent anti-doping organization possessing high-level expertise and credibility in the development and administration of an anti-doping program.
 (7)Congress supports the establishment of an independent anti-doping organization to ensure the wagering public’s confidence in the fairness of Thoroughbred horseracing and to strengthen and harmonize anti-doping rules and sanctions for Thoroughbred horseracing in order to ensure fair and transparent Thoroughbred horseraces and to deter the commission of anti-doping rule violations.
 3.DefinitionsIn this Act: (1)AuthorityThe term Authority means the independent Thoroughbred Horseracing Anti-Doping Authority established by section 5.
 (2)Covered horseraceThe term covered horserace means any horserace that involves only Thoroughbreds and that is the subject of interstate off-track wagers.
 (3)Covered horseThe term covered horses means any Thoroughbred horse, beginning on the date of the Thoroughbred horse’s first timed and reported workout at a race track that participates in races that are the subject of interstate off-track wagers or a licensed Thoroughbred training facility until the Authority receives written notice that the horse has been retired.
 (4)Covered personsThe term covered persons means all trainers, owners, veterinarians, and the agents and employees of such persons and other horse support personnel who are engaged in the care, training, or racing of covered horses.
 (5)Horseracing associationsThe term horseracing association means a group or association that represents entities licensed by a State racing commission to conduct covered races.
 (6)Interstate off-track wagerThe term interstate off-track wager has the meaning given such term in section 3 of the Interstate Horseracing Act of 1978 (15 U.S.C. 3002).
 (7)JockeyThe term jockey means a rider of a covered horse in covered races. (8)Medication and regulatory experts groupsThe term medication and regulatory experts groups means groups or associations that are, at the time of enactment, actively involved in the establishment of equine medication standards, or groups or associations representing entities responsible for the current regulation of the Thoroughbred industry, or groups or associations representing equine practitioners and veterinarians.
 (9)Owners and breedersThe term owners and breeders means those persons who either hold ownership interests in covered horses or who are in the business of breeding covered horses.
 (10)Prohibited methodsThe term prohibited methods means any methods that are on the list of prohibited methods identified in section 7(b). (11)Prohibited substancesThe term prohibited substances means any substances that are on the list of prohibited substances identified in section 7(b).
 (12)Permitted substancesThe term permitted substances means those substances contained in the list of permitted substances identified in section 7(b). (13)Permitted methodsThe term permitted methods means those methods identified in the list of permitted methods identified in section 7(b).
 (14)State racing commissionThe term State racing commission means that entity designated by State statute or, in the absence of statute, by regulation, with jurisdiction to regulate the conduct of Thoroughbred horseracing within the State.
 (15)TakeoutThe term takeout means that portion of a wager that is deducted from or not included in the pari-mutuel pool, and that is distributed to persons other than those placing wagers.
 (16)ThoroughbredThe term Thoroughbred means a horse that has satisfied the rules and requirements set forth in The Jockey Club’s Principal Rules and Requirements of the American Stud Book and is registered in The Jockey Club’s The American Stud Book.
 (17)Thoroughbred constituenciesThe term Thoroughbred constituencies means, collectively, the owners and breeders, trainers, horse racing associations, veterinarians, State racing commissions and jockeys.
 (18)Thoroughbred industry representativeThe term Thoroughbred industry representative means an organization regularly and significantly engaged in the Thoroughbred industry, including, organizations that represent the interests of, and whose membership consists of, owners and breeders, trainers, horse racing associations, veterinarians, State racing commissions, and jockeys.
 (19)Thoroughbred horseracing anti-doping programThe term Thoroughbred horseracing anti-doping program means the program established in accordance with section 7. (20)TrainersThe term trainer means an individual engaged in the training of covered horses.
 (21)VeterinarianThe term veterinarian means a licensed veterinarian who provides veterinary services to covered horses. (22)WorkoutThe term workout means a timed running of a horse over a pre-determined distance not associated with a race.
			4.Jurisdiction of Authority for anti-doping matters and condition for acceptance of wagers
 (a)Jurisdiction for Anti-Doping MattersEffective January 1, 2017, the Authority shall have exclusive jurisdiction for anti-doping matters over all covered horses, covered persons, and covered horseraces.
 (b)Condition for acceptance of wagersThe jurisdiction and authority of the Authority are hereby imposed, in addition to compliance with the Interstate Horseracing Act of 1978 (15 U.S.C. 3001–3007), as conditions upon the privilege to accept, receive or transmit wagers on covered horseraces and to participate in such races.
 (c)Powers and authorityThe Authority shall be vested with the same powers over Thoroughbred horseracing licensees as the State racing commissions have in their respective States in respect to access to offices, track facilities and other places of business of licensees, search and seizure, issuance and enforcement of subpoenas and subpoenas duces tecum, and other investigatory powers. As a condition of eligibility to participate in covered horseraces, covered persons agree that they and their covered horses shall be bound by the provisions of the Thoroughbred horseracing anti-doping program established in accordance with section 7(a).
			5.Independent anti-doping Authority for interstate horseracing
 (a)EstablishmentThere is established the Thoroughbred Horseracing Anti-Doping Authority, an independent organization with responsibility for developing and administering an anti-doping program for covered horses, covered persons, and covered horseraces.
 (b)CompositionThe Authority shall be a nonprofit corporation governed by a board initially comprised of the United States Anti-Doping Agency’s chief executive officer, five United States Anti-Doping Agency board members, and five individuals from different constituencies of the Thoroughbred industry who shall be appointed by the United States Anti-Doping Agency, as follows:
 (1)The United States Anti-Doping Agency shall solicit lists of two candidates each from a cross-section of thoroughbred industry representatives, the members of which include owners and breeders, trainers, veterinarians, racing associations, State racing commissions and jockeys.
 (2)The United States Anti-Doping Agency may, in its sole discretion, include more than one thoroughbred industry representative from each such Thoroughbred constituency but shall make reasonable efforts to include the largest and most broadly based organization or organizations from each Thoroughbred constituency.
 (3)The United States Anti-Doping Agency shall endeavor to provide diversity of industry membership on the board by allocating board positions among the nominees from those Thoroughbred constituencies to the greatest extent practicable and consistent with the standards for board membership set forth in this section.
 (4)Should such Agency not fill all open board positions from among the initially listed candidates, it shall ask each of the Thoroughbred industry representatives to submit an additional list of two persons from which the Agency may fill the then remaining open board positions.
 (5)Should such Agency choose not to fill any of the then remaining open board positions from the second set of candidate lists, it may choose one or more persons at large with substantial experience in the Thoroughbred industry as board members.
 (c)Conflicts of interestTo avoid any conflict of interest, no nominee or board member shall be— (1)an individual who has a financial interest in or provides goods or services to covered horses;
 (2)an official, officer, or serve in any governance or policymaking capacity for any Thoroughbred industry representative; or
 (3)an employee or have a business or commercial relationship with any of the individuals or organizations described in paragraphs (1) or (2).
 (d)Terms; vacanciesThe terms of board members shall be three years and shall be staggered so that the terms of no more than four board members expire in any year. Board members may serve for no more than two consecutive full terms. Vacancies among board positions held by Thoroughbred industry candidates shall be filled pursuant to the provisions of subsection (b) and any other vacancies will be filled pursuant to the provisions of the Authority’s bylaws.
 (e)Standing committeesThe Authority shall establish one or more standing advisory and technical committees, which shall include qualified representatives from horseracing industry constituencies including trainers, owners, the breed registry, veterinarians, regulators, race tracks, testing laboratories, customers, and jockeys. The Authority shall designate a representative of the medication and regulatory experts groups to a standing advisory and technical committee on permitted and prohibited substances and methods. The committees will assist the Authority in establishing and administering the Thoroughbred horseracing anti-doping program.
 (f)Reports to CongressFollowing the third anniversary of the date on which the anti-doping program identified in section 7(a) takes effect, and every four years thereafter, the Comptroller General of the United States shall analyze the Authority’s operations and provide to Congress a report regarding the performance of the Authority, limited to the Authority’s effectiveness as an anti-doping organization and the efficiency of such anti-doping program.
			6.Authority and powers of Thoroughbred horseracing Anti–Doping Authority
 (a)In generalThe Authority, after notice to and with appropriate opportunity for comment from Thoroughbred industry representatives and the public, shall develop and administer the Thoroughbred horseracing anti-doping program for covered horses, covered persons, and covered horseraces. The Thoroughbred horseracing anti-doping program shall include—
 (1)lists of permitted and prohibited substances and methods; (2)a schedule of sanctions for violations;
 (3)programs relating to anti-doping research and education; (4)testing procedures, standards, and protocols for both in-competition and out-of-competition testing;
 (5)procedures for investigating, charging, and adjudicating violations and for the enforcement of sanctions for violations; and
 (6)laboratory standards for accreditation and testing requirements, procedures, and protocols. (b)Covered horses and personsThe Thoroughbred horseracing anti-doping program developed pursuant to subsection (a) shall apply to all covered horses, covered persons, and covered horseraces. As a condition of eligibility to participate in covered horseraces, covered persons agree that they and their covered horses shall be bound by the provisions of the Thoroughbred horseracing anti-doping program developed pursuant to subsection (a).
 (c)Limitation of authorityThe jurisdiction and authority of the Authority shall be prospective only. It shall have no authority or responsibility to investigate, prosecute, adjudicate or penalize conduct occurring prior to the effective date of its Thoroughbred horseracing anti-doping program as set forth in section 7. State racing commissions shall retain authority over such matters until the final resolution of any resulting charges.
			7.Outline of the Thoroughbred horseracing anti-doping program
 (a)In generalThe Thoroughbred horseracing anti-doping program shall take into consideration international anti-doping standards, including the World Anti-Doping Code and the Principles of Veterinary Medical Ethics of the American Veterinary Medical Association, that could be applicable to the Thoroughbred horseracing anti-doping program and shall take effect upon January 1, 2017. The Thoroughbred horseracing anti-doping program shall be updated from time to time and shall include—
 (1)a uniform set of anti-doping rules; (2)a list of permitted and prohibited substances and methods;
 (3)a process for sample collection and analysis and test distribution; (4)programs for in-competition and out-of-competition testing (including no-advance-notice testing and mandatory reporting of each horse’s location for testing);
 (5)investigations related to anti-doping rule violations; (6)management of violation results;
 (7)laboratory accreditation; and (8)disciplinary hearings, which may include binding arbitration, sanctions, research and education.
				(b)Lists of prohibited substances and methods
 (1)In generalThe Authority shall develop, maintain, and publish lists of permitted and prohibited substances and methods. The initial list of prohibited substances and methods developed by the Authority, which shall be in effect until amended by the Authority, shall include any substance or method that is included on either—
 (A)class 1, 2, 3, and 4 drugs, medications and substances in the Uniform Classification Guidelines for Foreign Substances of the Association of Racing Commissioners International, Version 9.0, revised April 2015, or
 (B)the 2015 Prohibited List, International Standard, of the World Anti-Doping Code, unless and to the extent that such a substance or method described in subparagraph (A) or (B) is contained on the list of permitted substances and methods identified on the Association of Racing Commissioners International Therapeutic Medication Schedule for Horses, Version 2.2.(2)DeadlinesThe lists of permitted and prohibited substances and methods effective as of January 1, 2017, including all modifications to the initial lists, shall be developed and published by the Authority not later than 120 days prior to the effective date of the Thoroughbred horseracing anti-doping program as set forth in subsection (a).
 (3)Periodic reviewThe inclusion of permitted or prohibited substances or methods on the lists shall be subject to periodic review by the Authority for modification, substitution, addition to or deletion from the lists. The Authority shall also establish a notice, consultation, and comment process, involving Thoroughbred industry representatives and the public, in connection with modifying, substituting, adding or deleting permitted and prohibited substances and methods from the lists.
 (c)Anti-Doping rule violationsThe Authority, after notice to and with appropriate opportunity for comment from Thoroughbred industry representatives and the public, shall establish a list of anti-doping rule violations applicable to either horses or covered persons including—
 (1)strict liability for the presence of a prohibited substance or method in a horse’s sample or the use of a prohibited substance or method;
 (2)attempted use of a prohibited substance or method; (3)possession of any prohibited substance or method;
 (4)attempted possession of any prohibited substance or method; (5)administration or attempted administration of any prohibited substance or method;
 (6)refusing or failing without compelling justification to submit a horse for sample collection; (7)tampering or attempted tampering with any part of doping control; and
 (8)trafficking or attempted trafficking in any prohibited substance or method and complicity in any anti-doping rule violation.
 (d)Testing laboratoriesNot later than 120 days prior to the effective date of the Thoroughbred horseracing anti-doping program as set forth in subsection (a), the Authority shall establish standards of accreditation for laboratories involved in the testing of samples taken from Thoroughbred horses, the process for achieving and maintaining accreditation, and the standards and protocols for testing of samples. The Authority may, in its sole discretion, extend provisional or interim accreditation to laboratories accredited by the Racing Medication and Testing Consortium, Inc. Each State racing commission shall determine the laboratory to be used in testing samples taken within its jurisdiction, provided that the laboratory selected has been accredited by, and complies with the testing protocols and standards established by, the organization.
 (e)Results management and disciplinary processNot later than 120 days prior to the effective date of this Act, the Authority, after notice to and with appropriate opportunity for comment from Thoroughbred industry representatives and the public, shall establish rules for anti-doping results management and the disciplinary process for anti-doping rule violation results management including, provisions for notification of anti-doping rule violations, hearing procedures, burden of proof, presumptions, evidentiary rules, appeals and guidelines for confidentiality and public reporting of decisions. Such rules shall provide adequate due process, including impartial hearing officers or tribunals commensurate with the seriousness of the alleged anti-doping rule violation and the possible sanctions for such violation.
 (f)SanctionsThe Authority, after notice to and with appropriate opportunity for comment from Thoroughbred industry representatives and the public, shall establish uniform rules imposing sanctions against covered persons and/or covered horses for anti-doping rule violations. The sanctioning rules shall take into account the unique aspects of Thoroughbred horseracing, and shall be designed to ensure fair and transparent Thoroughbred horseraces and deter the commission of anti-doping rule violations. The rules shall impose sanctions up to and including a lifetime ban from horseracing and shall include opportunities for anti-doping rule violators to reduce the otherwise applicable sanctions generally comparable to those opportunities afforded by the United States Anti-Doping Agency’s Protocol for Olympic Movement Testing.
 8.Other laws unaffectedThis Act shall not be construed to modify, impair, or restrict the operation or effectiveness of State or Federal statutes and regulations directed at—
 (1)any of the consents, approvals, or agreements required by the Interstate Horseracing Act of 1978; (2)criminal conduct by covered persons and others;
 (3)Thoroughbred horseracing matters unrelated to anti-doping as addressed in this Act; or (4)the use of medication in human participants in covered races.
			9.State delegation; duty of cooperation
 (1)The Authority may enter into agreements with one or more State racing commissions to implement within their respective jurisdictions any of the components of the Thoroughbred horseracing anti-doping program established by the Authority if the Authority determines, in its sole discretion, that a particular State racing commission will be able to implement a component of the Thoroughbred horseracing anti-doping program in accordance with the standards and requirements established by the Authority. Any such agreement shall remain in effect as long as the Authority, in its sole discretion, determines the applicable racing commission to be implementing the components of the medication regulation program covered by the agreement in compliance with the standards and requirements established by the Authority.
 (2)Where conduct by any person subject to the Thoroughbred horseracing anti-doping program may involve both an anti-doping rule violation and violation of State or Federal law, this Act imposes a duty to cooperate and share information between the Authority and State and Federal law enforcement authorities.
 10.Rules of constructionThe Authority shall not have the power to impose criminal sanctions and shall not be considered nor construed to be an agent of, or an actor on behalf of, the United States Government or any State.
 11.Effective dateThe Thoroughbred horseracing anti-doping program established by this Act shall take effect on January 1, 2017. The Authority and State regulatory authorities shall work cooperatively to develop transition rules with respect to doping conduct, sanctions, and investigations arising prior to the effective date of the Thoroughbred horseracing anti-doping program established in accordance with in this Act.
 12.FundingNothing in this Act requires the United States Government to provide funding for or to guarantee the debts of the Authority. The funds necessary for the establishment and administration of the Thoroughbred horseracing anti-doping program shall be paid entirely by the Thoroughbred horseracing industry in accordance with the following provisions:
 (1)Initial funding to establish the Authority and underwrite its operations prior to the effective date shall be provided by loans obtained by and donations made to the Authority; the Authority is empowered to borrow money and to accept private donations and contributions toward the funding of its operations.
 (2)By November 1, 2016, and prior to November 1 of each year thereafter, the Authority shall determine and provide to each State racing commission the estimated amount required per racing starter to fund the Thoroughbred horseracing anti-doping program for the coming year and to liquidate any loans or funding shortfall in the current year and any prior years. Such amount shall be based upon the annual budget of the Authority for the succeeding year, as approved by the Authority’s board of directors. The Authority’s initial budget shall require the approval of two-thirds of its board of directors and any subsequent budget that exceeds the preceding year’s budget by more than 5 percent shall also require the approval of two-thirds of the Authority’s board of directors.
 (3)On or before the 20th day of each calendar month, each State racing commission shall remit to the Authority an amount equal to the applicable fee per racing start multiplied by the number of racing starts in the State in the previous month.
 (4)Each State racing commission shall determine, subject to the applicable laws and regulations of the State, the method by which the requisite amount shall be allocated, assessed, and collected, provided that in no event shall the funds be obtained by means of an increase in the takeout.
			
